Citation Nr: 9903898	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in March 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota (the rating decision indicates that it was issued by 
the RO in St. Paul, Minnesota; however, a copy of the rating 
decision was mailed to the veteran by the RO in Fargo, North 
Dakota, and all other correspondence appears to have been 
from the RO in Fargo).  In June 1993, the RO denied 
entitlement to service connection for ulcers.  The veteran 
was duly notified of the decision; however, he did not file a 
timely notice of disagreement or substantive appeal and the 
decision became final.  In October 1997, he submitted a 
letter in an attempt to reopen his claim for service 
connection for a peptic ulcer condition.  In March 1998, the 
RO found that the evidence was not new and material and this 
appeal ensued. 


FINDINGS OF FACT

1.  In June 1993, the agency of original jurisdiction denied 
service connection for ulcers.  The veteran was duly notified 
of the decision in July 1993 and did not enter notice of 
disagreement within one year.

2.  Evidence added to the record since the June 1993 rating 
decision is not relevant or probative and is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The June 1993 RO decision, denying entitlement to service 
connection for ulcers, is final.  38 U.S.C.A. § 7105 (West 
1991). 

2.  Evidence received since the June 1993 rating decision is 
not new and material, and the veteran's claim for service 
connection for peptic ulcer disease is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998). Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998). 

Additionally, certain chronic diseases, including peptic 
ulcers, may be presumed to have been incurred during service 
if manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998). The chronicity provisions of  38 C.F.R. 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent. If the 
chronicity provision is not applicable, a claim may still be 
well-grounded or reopened on the basis of 38 C.F.R. 3.303(b) 
if the condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.   Savage v. Gober, 
10 Vet.App. 489 (1997). 
 
Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a).  A June 1993 rating decision denied 
service connection for ulcers. The June 1993 rating decision 
became final when the veteran did not file a notice of 
disagreement within one year of the date that he was notified 
of the unfavorable determination.  38 U.S.C.A. § 7105(b),(c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the June 1993 
rating decision, the last disposition in which the veteran's 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

The evidence which was of record at the time of the June 1993 
RO rating decision included VA medical reports from January 
1989 to March 1993, and private medical reports dated from 
March 1982 through December 1988.  Service medical records 
were not available.  The private treatment records reflect 
that in March 1982 the veteran complained of upper epigastric 
pain for the previous month, and reported that in service in 
Korea he was told that his stomach problem acted like an 
ulcer.  VA medical reports dated in April 1992 note that the 
veteran had a diagnosis of peptic ulcer disease in the past, 
and that the symptoms had only been partially relieved.  The 
veteran was treated for complaints of chronic intermittent 
symptoms of epigastric discomfort, and was found to have a 
possible Barrett's esophagus.  A barium enema could not rule 
out an element of gastritis with small erosions in the antral 
regions.    

Pertinent evidence added to the record since the June 1993 
rating decision includes VA treatment reports dated in 1997 
and 1998, private treatment records from 
St. Ansgar Hospital, lay statements, and the veteran's 
personal hearing testimony.  VA treatment reports include 
summaries of hospitalizations in September and October 1997, 
including a diagnosis of gastroesophageal reflux disease in 
September 1997, and treatment for other unrelated conditions.  
A colon barium enema in June 1998 by VA was negative.  
Private treatment records reflect admission to St. Ansgar 
Hospital in December 1988 for treatment for unrelated 
conditions, and do not reference peptic ulcer disease or 
related symptoms.  

Lay statements from the veteran's neighbors, dated in June 
1998, indicate that the veteran had been in a field hospital 
in service during Korea, and recalled the veteran complaining 
about stomach problems after he returned from service.  A 
copy of a letter dated in January 1955 reflects that the 
veteran wrote that he had been in the hospital for four days 
due to a stomach problem and was being discharged the 
following day.  Other lay statements indicate that the 
veteran wrote that he was in the hospital during service due 
to stomach problems, and that he continued to have problems 
with his stomach after service.  

During a personal hearing in June 1998, the veteran testified 
that during service in Korea he got sick; that the doctors at 
that time told him it was an ulcer; that a couple of years 
after service separation he sought medical treatment, but 
otherwise treated himself, and that these private medical 
records were not available; that the symptoms had continued 
since 1954; that he was first treated a St. Ansgar Hospital a 
couple of years after service separation; that there were no 
records reflecting treatment following service until 1982; 
and that he had been treated at the VA hospital since 1988. 

The evidence added to the record since the June 1993 rating 
decision is "new" in that it had not previously been 
considered. The additional evidence, however, is not 
"material" as it is not relevant or probative to the key 
question in this case, that is, whether the veteran now has 
peptic ulcer disease which is etiologically related to the 
stomach problems he experienced during service in Korea. 
Rather, this evidence  concerns treatment for 
gastrointestinal conditions long after service or the stomach 
symptoms for which the veteran was treated in service, which 
is not in dispute. Notwithstanding that  the veteran has 
alleged continuous symptomatology since service separation, 
no medical opinion or other competent medical evidence of the 
nexus required to grant service connection has been 
presented. See Savage. After reviewing the evidence presented 
since the June 1993 rating decision in light of all of the 
evidence of record, the Board concludes that the additional 
evidence does not bear directly and substantially upon the 
issue at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and thus is not new and material.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim for service connection for 
peptic ulcers is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for peptic ulcer 
disease, the appeal is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


- 6 -


